

116 HR 4417 IH: Dependent Income Exclusion Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4417IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Horsford (for himself, Ms. Sewell of Alabama, Ms. Moore, and Mr. Evans) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude certain dependent income when calculating
			 modified adjusted gross income for the purposes of eligibility for premium
			 tax credits.
	
 1.Short titleThis Act may be cited as the Dependent Income Exclusion Act of 2019. 2.Exclusion of certain dependent income for purposes of premium tax credit (a)In generalParagraph (2) of section 36B(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(C)Exception for certain dependent income
 (i)In generalThere shall not be taken into account under subparagraph (A)(ii) any wages (determined under section 3401(a)) or net earnings from self-employment (as defined in section 1402(a)) of any dependent of the taxpayer who—
 (I)has not attained age 18 as of the last day of the calendar year in which the taxable year of the taxpayer begins, or
 (II)has not attained age 24 as of the last day of such calendar year and, during each of 5 calendar months during such calendar year, is described in subparagraph (A) or (B) of section 152(f)(2) (applied by substituting part-time or full-time for full-time each place it appears, and by deeming any for-profit educational institution not to be an educational organization described in section 170(b)(1)(A)(ii)), is participating in a qualified job-training program, or is participating in an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (ii)Qualified job-training programFor purposes of this subparagraph, the term qualified job-training program means any program of training services described in section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)).
 (iii)LimitationClause (i) shall not apply to so much of the aggregate income of all dependents of the taxpayer as exceeds an amount equal to 15 percent of the modified adjusted gross income of the taxpayer.
 (iv)Taxpayers residing in Medicaid non-expansion StatesIn the case of a taxpayer residing in a State which (as of the first day of the taxable year) does not provide for eligibility under clause (i)(VIII) or (ii)(XX) of section 1902(a)(10)(A) of the Social Security Act for medical assistance under title XIX of such Act (or a waiver of the State plan approved under section 1115 of the Social Security Act), clause (i) shall apply to any dependent of such taxpayer only to the extent that the application of such clause would not reduce the household income below 100 percent of the amount equal to the poverty line for a family of the size involved..
			(b)Conforming amendments
 (1)Clause (ii) of section 36B(d)(2)(A) of the Internal Revenue Code of 1986 is amended by inserting , except as provided in subparagraph (C), after individuals. (2)Paragraph (3) of section 1411(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081) is amended by adding at the end the following new subparagraph:
					
 (D)Information regarding certain dependentsInformation regarding whether section 36B(d)(2)(C) will apply to any individuals taken into account as members of the household of the enrollee, and the amount of income from employment of each such individual for the taxable year described in subparagraph (A)..
 (c)Effective dateThe amendments made by this section shall apply to credits allowed under section 36B of the Internal Revenue Code of 1986 for, and advance payments of credits under section 1412 of the Patient Protection and Affordable Care Act with respect to, taxable years beginning after the date of the enactment of this Act.
			